DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 8505675). Suzuki discloses a power transmission device for a steering system comprising:
a first connector (32) comprising a cylindrical first support (32b) coupled to one of coaxial first (21) and second shafts (11) and first coupling portions (32d) extending axially from inner circumferential portions of the first support; 
a second connector (36) comprising a second support (36b) coupled to the other of the first (21) and second shafts (11) and fitted into the first support and second coupling portions (36a) extending axially from outer circumferential portions of the second support (see figure 3); and 
a damper (35) comprising outer support recesses (35a) provided in outer circumferential portions thereof, with the first coupling portions being fitted into the outer support recesses, and inner support recesses provided in inner circumferential portions thereof (see figure 3), with the second coupling portions being fitted into the inner support recesses, wherein the damper is coupled between the first connector and the second connector (see figure 3).
Regarding claim 3, wherein the first coupling portions (32d) comprise a plurality of first coupling portions protruding radially from the inner circumferential portions of the first support and being spaced apart from each other in a circumferential direction (see figure 5).
Regarding claim 8, wherein the second coupling portions (36a) comprise a plurality of second coupling portions protruding radially from outer circumferential portions of the second support and being spaced apart from each other in a circumferential direction (see figure 5).

Claim(s) 1-4,7-8,11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0058991). Kim discloses  a power transmission device of a steering system, comprising: 
a first connector (320) comprising a cylindrical first support (321) coupled to a coaxial first shaft (303) and first coupling portions (323) extending axially from inner circumferential portions of the first support; 
a second connector (310) comprising a second support (311) coupled to the second shaft (305) and fitted into the first support and second coupling portions (313) extending axially from outer circumferential portions of the second support (see figures 3 and 8); and 
a damper (340) comprising outer support recesses provided in outer circumferential portions thereof (see figure 4), with the first coupling portions being fitted into the outer support recesses, and inner support recesses provided in inner circumferential portions thereof, with the second coupling portions being fitted into the inner support recesses (see figures 3 and 8) , wherein the damper is coupled between the first connector and the second connector (see figure 8).
Regarding claim 2, wherein the first connector has a first engagement hole (325) provided in a central portion thereof, such that the first shaft (303) is fitted into the first 25engagement hole, and a serration (see figure 6) is provided axially on inner 20circumferential portions of the first engagement hole.
Regarding claim 3, wherein the first coupling portions (323) comprise a plurality of 5first coupling portions protruding radially from the inner circumferential portions of the first support and being spaced apart from each other in a circumferential direction (see figure 6).
Regarding claim 4, wherein the first connector (320) has an extension support (interior of 325) extending axially from one end of the first support (see figure 6), the diameter of the extension support being smaller than that of the first support (see figure 6), and first engagement hole is provided within the extension support.
Regarding claim 7, wherein the second connector (310) has a second engagement hole (315) provided in a central portion thereof, such that the second shaft is fitted into the second engagement hole, and a serration (see figure 5) is provided axially on inner circumferential portions of the second engagement hole.
Regarding claim 8, wherein the second coupling portions (313) comprise a plurality of second coupling portions protruding radially from outer circumferential portions of the second support and being spaced apart from each other in a circumferential direction (see figure 5).
Regarding claim 11, wherein each of the inner support recesses of the damper is configured such that one end thereof in a direction of the second connector is opened (as the second connector has those coupling portions that need to go into the damper) and the other end thereof in a direction of the first connector is closed (as they would just seat flag against the bottom of the first coupler (see figure 4).
Allowable Subject Matter
Claims 5,6,9,10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/               Examiner, Art Unit 3611                                                                                                                                                                                         
/KEVIN HURLEY/               Primary Examiner, Art Unit 3611